May 28, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          CHARLIE JONES, Appellant

NO. 14-15-00102-CV                          V.

SOUTH WEST PAINT & BODY SHOP LP, B & B MAIN ST AUTO STORAGE,
                  CITY OF BELLAIRE, Appellees
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on February 2, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Charlie Jones.


      We further order this decision certified below for observance.